Case 2:19-cv-18713-KM-SCM Document 37 Filed 08/04/20 Page 1 of 2 PageID: 143




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


     AMERITAS LIFE INSURANCE                             Civil Action No.
     CORP.
                                                         2:19-cv-18713-KM-SCM
                   Plaintiff,
     v.                                                  SUPPLEMENTAL
                                                         SCHEDULING ORDER
      WILMINGTON TRUST, N.A.
             Defendants.

          IT IS on this Tuesday, August 04, 2020 ordered that the Scheduling Order is

   hereby supplemented as follows:

   1. All parties will ensure that their document responses conform with the guidance
      provided by the Court and otherwise amend their responses within ten days,

   2. Plaintiff will make its production within 7 days. Discovery may not be held hostage,

   3. Defendants shall start rolling their production of documents within 7 days,

   4. Counsel confer to determine if there continues to be a discovery dispute. If so,
      counsel shall file a joint dispute letter prior to 9/15/2020.

   5. A telephone conference is scheduled with Judge Mannion on 10/27/2020 at 2 PM.
      The dial-in number is 866-434-5269 and access code is 1874589. Eight days before
      that date, counsel shall file a joint agenda letter (up to 3 pages) itemizing the issues, if
      any, to be discussed at the upcoming conference. No court proceedings, including
      proceedings conducted by audio or video teleconference, may be photographed,
      recorded, broadcast, or otherwise transmitted without the express permission of the
      Court.

   6. FAILURE TO COMPLY WITH THE TERMS OF THIS ORDER OR ANY
      SUBSEQUENT SCHEDULING ORDERS ENTERED BY THIS COURT MAY
      RESULT IN SANCTIONS. See Fed.R.Civ.P. 16(f) and 37.




                                                      8/4/2020 9:25:34 PM
Case 2:19-cv-18713-KM-SCM Document 37 Filed 08/04/20 Page 2 of 2 PageID: 144




   Original: Clerk of the Court
   Hon. Kevin McNulty, U.S.D.J.
   cc: All parties
       File
